 Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 1 of 11 PageID #: 700



     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                        MISSOURI EASTERN DIVISION

   BERKLEY ASSURANCE COMPANY,                     )
                                                  )
             Plaintiff,                           )
                                                  )
   v.                                             )       Case No. 4:18-CV-02082
                                                  )
   BMG SERVICE GROUP LLC dba,                     )
   THE BOULEVARD et al.                           )
                                                  )
             Defendants,                          )

DEFENDANT BOULEVARD RE HOLDINGS RESPONSE TO BERKLEY ASSURANCE
 COMPANY, JON FUHRER COMPANY, AND LUCIA HEVIEROVA’S STATEMENT
  OF UNCONTROVERTED MATERIAL FACTS IN SUPPORT OF THEIR MOTION
                    FOR SUMMARY JUDGMENT
        Boulevard RE Holdings, by and through undersigned counsel and pursuant to Local Rule

7-4.01(E), provides the following Answers to the Statement of Uncontroverted Material Facts as

well as Additional Material Facts in Response to the Motion for Summary Judgment:

        1.       Boulevard RE Holdings, LLC (“Boulevard RE”) is the owner of property located

at 2543 N. Grand Ave., St. Louis, Missouri (“the Property”). See Plaintiff’s Complaint (Doc.

#1), ¶ 21 and Ex. D thereto (Doc. #1-5).

ANSWER: Admit.

        2.       At all relevant times, Boulevard RE had a Contract for Deed to sell the Property

to BMG Service Group, LLC d/b/a The Boulevard Grill and Bar Venue (“BMG”). See

Plaintiff’s Complaint (Doc. #1), ¶ 21 and Ex. D thereto (Doc. #1-5).

ANSWER: Admit that Boulevard RE Holdings had a Contract for Deed on 6/23/17 and

thereafter.

        3.       The Contract for Deed provided that BMG would make monthly payments toward

a purchase price of $1,275,000 and Boulevard RE would retain legal title until the purchase price
 Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 2 of 11 PageID #: 701



was paid in full. See Plaintiff’s Complaint (Doc. #1), Ex. D thereto (Doc. #1-5), pp. 1-2. Case:

4:18-cv-02082-CAS Doc. #: 81 Filed: 11/06/19 Page: 1 of 6 PageID #: 461

ANSWER: Admit.

       4. Boulevard RE has represented itself to Berkley as a “lender” to BMG for a “loan

payoff” of $1,251,005.85. See Plaintiff’s Complaint (Doc. #1), ¶ 41 and Ex. N thereto (Doc. #1

15).

ANSWER: Admit.

       5. Boulevard RE is not a lender to BMG. See Plaintiff’s Complaint (Doc. #1), ¶ 21

and Ex. D thereto (Doc. #1-5).

ANSWER: Denied. A contract for deed is a form of owner financing. See Ryan v.

Spiegelhalter, 64 S.W. 3d 302 (Mo., 2002) citing Long v. Smith 776 S.W.2d 409, 413 (Mo.

App.1989).

       6. Boulevard RE does not have a loan to BMG to be paid off. See Plaintiff’s

Complaint (Doc. #1), ¶ 21 and Ex. D thereto (Doc. #1-5).

ANSWER: Denied. See Berkley Production, BER001329-39 “Monthly Amortization

Schedule” attached hereto as Defendant’s Exhibit 14.

       7. Boulevard RE has filed a Third-Party Petition herein claiming that Mixon

Insurance Agency (“Mixon”) was instructed by Boulevard RE, through BMG, to be identified as

a mortgagee on any policy issued to BMG insuring the Property. See Boulevard RE’s Third

Party Complaint (Doc. #61), ¶¶ 5, 7, 8, 9, and 20.

ANSWER: Admit.

       8. Boulevard RE was not a mortgagee of or for the Property. See Plaintiff’s

Complaint (Doc. #1), ¶ 21 and Ex. D thereto (Doc. #1-5).
 Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 3 of 11 PageID #: 702



ANSWER: Denied. See Plaintiff’s Complaint Ex. D (Doc. #1-5) and Miller v. National

Union Fire Ins. Co. 386 S.W. 2d 688 (Mo. App., 1964).

       9. In its Contract for Deed, Boulevard RE contracted for BMG to maintain, at its

own expense, fire insurance in the amount of $1,275,000 with the policy of insurance to be

issued in the name of Boulevard RE. See Plaintiff’s Complaint (Doc. #1), ¶ 21 and Ex. D thereto

(Doc. #1-5), p. 3.

ANSWER: Admit.

       10. BMG failed to obtain a policy of property insurance issued in the name of Boulevard

RE. See Plaintiff’s Complaint (Doc. #1), ¶ 20 and Ex. A thereto (Doc. #1-2).

ANSWER: Admit.

       11. BMG operated a bar and grill at the Property. See Plaintiff’s Complaint (Doc. #1),

Ex. F thereto (Doc. #1-7), page 4.

ANSWER: Admit.

       12. On or about July 3, 2017, Berkley issued the binder for Policy No. VUMA0151020

(“the Policy”) insuring the Property for named insured BMG with mortgagee, Jon E. Fuhrer

Company (Fuhrer). See Affidavit of Chris Anderson attached hereto as Exhibit 1, ¶ 8, and

attachment B thereto.

ANSWER: Admit.

       13. Fuhrer is a mortgagee of and for the Property. See Plaintiff’s Complaint (Doc. #1),

Ex. B thereto (Doc. #1-3).

ANSWER: Admit.

       14. Fuhrer was identified as the only mortgagee on the Policy issued with the Binder.

See Affidavit of Chris Anderson attached hereto as Exhibit 1, attachment B thereto.
 Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 4 of 11 PageID #: 703



ANSWER: Admit.

       15. Fuhrer was identified as mortgagee on the Policy issued by Berkley. See Plaintiff’s

Complaint (Doc. #1), Ex. A thereto (Doc. #1-2).

ANSWER: Admit.

       16. Hevierova is a mortgagee of or for the Property. See Plaintiff’s Complaint (Doc. #1),

Ex. C thereto (Doc. #1-4).

ANSWER: Admit.

       17. Hevierova is not listed as a mortgagee on the Policy. See Plaintiff’s Complaint

(Doc. #1), Ex. A thereto (Doc. #1-2).

ANSWER: Admit.

       18. Berkley issued the Policy pursuant to an amended application and quotation for

insurance dated May 18, 2017, which requested that the Policy be issued to named insured BMG

with Fuhrer as mortgagee. See Affidavit of Chris Anderson attached hereto as Exhibit 1, ¶ 8, and

attachment A thereto.

ANSWER: Denied. See signed ACORD documents that were sent in an email requesting to

bind the policy “inclusive of any changes noted below” and noting “Attached

Subjectivities: -Signed ACORD Application” BER000182-183 & BER000196-199, attached

hereto as Defendant’s Exhibit 7 & 8.

       19. On June 30, 2017, Mixon sent BMG a detailed quote for the Policy. See Affidavit of

Lynn Hursh attached hereto as Exhibit 2, ¶ 4, and attachment A thereto.

ANSWER: Admit.

       20. The June 30, 2017 binder with the Policy identified BMG as named insured and

Fuhrer as mortgagee. See Affidavit of Lynn Hursh attached hereto as Exhibit 2, ¶ 4, and
 Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 5 of 11 PageID #: 704



attachment A thereto and Affidavit of Chris Anderson attached hereto as Exhibit 1 and

attachment B thereto.

ANSWER: Deny that the 7/3/17 binder as shown in Exhibit 1 and attachment B thereto

shows Fuhrer as mortgagee. Admit that it shows BMG as a named insured.

       21. On June 30, 2018, the Property (the structure on the Property) was destroyed by

fire. See Plaintiff’s Complaint (Doc. #1), ¶ 30 and Ex. F thereto (Doc. #1-7).

ANSWER: Admit.

       22. The Property (the structure on the Property) would not have been destroyed by

fire if the automatic sprinkler in the structure had been operative. See Plaintiff’s Complaint

(Doc. #1), ¶¶ 31-33, and Ex. F thereto (Doc. #1-7).

ANSWER: Denied. This is an opinion and the documents cited do establish an absence of a

genuine dispute.

       23. The automatic sprinkler system in the structure was not operative at the time of

the fire. See Plaintiff’s Complaint (Doc. #1), ¶¶ 31-33, and Ex. F thereto (Doc. #1-7).

ANSWER: Denied. See Exhibit J of Plaintiff’s Complaint (Doc. 1-11).

       24. The water supply to the automatic sprinkler system was disconnected at the time

of or prior to the fire. See Plaintiff’s Complaint (Doc. #1), ¶¶ 31-33, and Ex. F thereto (Doc. #1-

7).

ANSWER: Denied. See Exhibit J of Plaintiff’s Complaint. (Doc. 1-11).

       25. After the fire, on September 4, 2018, in its Sworn Statement in Proof of Loss,

BMG again represented to Berkley that it was the owner of the Property. See Plaintiff’s

Complaint (Doc. #1), Ex. G thereto (Doc. #1-8).

ANSWER: Admit.
 Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 6 of 11 PageID #: 705



       26. The Berkley Policy excludes coverage for loss by fire if the automatic sprinkler

system is inoperative. See Plaintiff’s Complaint (Doc. #1), ¶ 13, and Ex. A thereto (Doc. #1-2),

pp. 56-57.

ANSWER: Admit with respect to the named insured only.

       27. In the Contract for Deed, BMG agreed to obtain fire insurance in the name of

Boulevard RE. See Plaintiff’s Complaint (Doc. #1), ¶ 21, and Ex. D thereto (Doc. #1-5), p. 3.

ANSWER: Admit.

       28. “You” in the Policy refers to the named insured. See Plaintiff’s Complaint (Doc.

#1), Ex. A thereto (Doc. 1-2), p. 12.

ANSWER: Admit.

       29. The Fire Protective Safeguard Endorsement requires the named insured to

maintain the automatic sprinkler system as a condition to this insurance. See Plaintiff’s

Complaint (Doc. #1), Ex. A thereto (Doc. #1-2), p. 56.

ANSWER: Admit.



BOULEVARD RE HOLDINGS’ ADDITIONAL MATERIAL FACTS IN RESPONSE TO
              THE MOTION FOR SUMMARY JUDGMENT


   1. In May of 2017 Versus Underwriting had insurance policy underwriting authority from

       Berkley Assurance Company. See Exhibit A of Plaintiff’s Complaint (Doc. #1-2) p.9.


ANSWER:


   2. On 5/16/17 an ACORD 125 form titled “Commercial Insurance Application” which

       listed BMG Service Group as an applicant, was sent to Versus Underwriting on behalf of
Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 7 of 11 PageID #: 706



     BMG Service Group’s agent, Mixon Insurance Company. See Berkley Production,

     BER000013-16 attached hereto as Defendant’s Exhibit 1.


ANSWER:


  3. The 5/16/17 “Commercial Insurance Application” indicated that property, liquor liability,

     and commercial general liability sections were attached to the application and that

     Boulevard RE Holdings was to be listed as an additional insured. See Berkley Production,

     BER000013-14 attached hereto as Defendant’s Exhibit 1.


ANSWER:


  4. Sent with the 5/16/17 “Commercial Insurance Application” was an ACORD 140

     “Property Section” which listed “Jon E Fuhrer Company (Building) & Lucia Hevierova

     (BPP)” as loss payees. See Berkley Production, BER000025 attached hereto as

     Defendant’s Exhibit 2.


ANSWER:


  5. On 5/17/17 Versus Underwriting sent an email stating that the building insurance limits

     needed to be increased in order for the application to be considered. See Berkley

     Production, BER000005 attached hereto as Defendant’s Exhibit 3.


ANSWER:


  6. On 5/17/17 Versus Underwriting received an email requesting that the building insurance

     limits be increased to $1,000,000. See Berkley Production, BER000005 attached hereto

     as Defendant’s Exhibit 3.
Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 8 of 11 PageID #: 707



ANSWER:


  7. On 5/18/17 Versus Underwriting replied to the request to increase the building insurance

     limits and stated, “Please forward ACORD 140 for firm quote” See Berkley Production,

     BER000001 attached hereto as Defendant’s Exhibit 4.


ANSWER:


  8. On 5/18/17 a new ACORD 140 “Property Section” was sent via email to Versus

     Underwriting which increased the requested building insurance limits and listed Jon E

     Fuhrer Company as a mortgagee. See Berkley Production, BER000055& 57 attached

     hereto as Defendant’s Exhibit 5.


ANSWER:


  9. On 5/18/17 a quote for the policy in question was emailed by Versus Underwriting. See

     Berkley Production, BER000099-140 attached hereto as Defendant’s Exhibit 6.


ANSWER:


  10. The 5/18/17 quote indicated that it was subject to receipt and review of a “signed and

     dated ACORD application, Required Within 30 Days of Binding” See Berkley

     Production, BER000101-102 attached hereto as Defendant’s Exhibit 6.


ANSWER:


  11. The 5/18/17 quote did not mention additional insureds, mortgagees or loss payees. See

     Berkley Production, BER0000100-140 attached hereto as Defendant’s Exhibit 6.


ANSWER:
Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 9 of 11 PageID #: 708



  12. On 6/30/17 a request to bind insurance coverage was sent via email to Versus

     Underwriting. See Berkley Production, BER000182-183 attached hereto as Defendant’s

     Exhibit 7.


ANSWER:


  13. The 6/30/17 request to bind insurance coverage noted that the request was “Subject to the

     Property quotation provided and inclusive of any changes noted below”. See Berkley

     Production, BER000183 attached hereto as Defendant’s Exhibit 7.


ANSWER:


  14. The request to bind insurance coverage included a new signed and dated ACORD 125

     “Commercial Insurance Application” which listed Boulevard RE Holdings as an

     additional insured. See Berkley Production, BER000196-199 attached hereto as

     Defendant’s Exhibit 8.


ANSWER:


  15. The request to bind insurance coverage also included a new ACORD 140 “Property

     Section” form which stated “see attached accord (sic) form 45” under the “Additional

     Interests” section. See Berkley Production, BER000200 attached hereto as Defendant’s

     Exhibit 9.


ANSWER:


  16. The attached ACORD 45 “Additional Interest Schedule” included with the request to

     bind insurance coverage showed Boulevard RE Holdings as a loss payee and mortgagee.

     See Berkley Production, BER000201attached hereto as Defendant’s Exhibit 10.
Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 10 of 11 PageID #: 709



ANSWER:


  17. The only signed and dated ACORD document received by Versus Underwriting

     pertaining to the policy in question was the one sent on 6/30/17. See Berkley Production,

     BER000196-199 attached hereto as Defendant’s Exhibit 8.


ANSWER:


  18. On 7/3/17 Versus Underwriting responded to the email requesting to bind the policy and

     stated “Please note we will need the following within 30 days of Binding: 1. Five years

     currently valued loss history 2. Signed and dated ACORD application 3. Signed TRIA

     disclosure”. See Berkley Production, BER000202 attached hereto as Defendant’s Exhibit

     11.


ANSWER:


  19. In response to the email from Versus Underwriting requesting a signed and dated

     ACORD application, Versus Underwriting received an email that stated “Please see the

     attached ACORD and TRIA. Awaiting loss runs.” See Berkley Production, BER000427

     attached hereto as Defendant’s Exhibit 12.


ANSWER:


  20. On July 5th, 2017 an email was sent from Versus Underwriting which stated

     “subjectivities received on this one and placed in file. Please note we had requested five

     years loss runs. This is a new purchase. I have turned off subj requirement.” See

     Berkley Production, BER000450 attached hereto as Defendant’s Exhibit 13.


ANSWER:
Case: 4:18-cv-02082-SEP Doc. #: 88 Filed: 12/06/19 Page: 11 of 11 PageID #: 710



   21. The policy in question, including the declarations page, does not mention “additional

       insureds”. See Exhibit A of Plaintiff’s Complaint (Doc. #1-2).


ANSWER:




                                             THE SUMMARY LAW FIRM

                                             /s/ Justin Summary
                                             Justin K. Summary, MO57439
                                             4542 W. Pine Blvd.
                                             St. Louis, MO 63108
                                             (314) 361-5678
                                             (314) 828-8292 (fax)

                                     PROOF OF SERVICE

        I hereby certify that on December 6th, 2019, the foregoing was filed electronically with
the Clerk of the Court and served by operation of the Court’s electronic filing system upon all
parties of record.

                                                     /s/ Justin Summary
                                                     Attorney for Boulevard RE Holdings
